Case: 1:19-cv-01339 Document #: 240 Filed: 04/21/20 Page 1 of 2 PageID #:9736

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

George A. Hedick Jr., et al.
                                        Plaintiff,
v.                                                       Case No.: 1:19−cv−01339
                                                         Honorable Robert M. Dow Jr.
The Kraft Heinz Company, et al.
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 21, 2020:


         MINUTE entry before the Honorable Robert M. Dow, Jr: Before the Court are
three motions [229, 232, 237] seeking the reassignment under Local Rule 40.4 of four
cases Nos. 20−cv−2071, 20−cv−2072, 20−cv−2259, and 20−cv−2280 to this Court as
related to the instant case, No. 19−cv−1339. The motions also seem to agree that the four
cases sought to be reassigned then should be consolidated. The major issue in dispute
between the movants is which Plaintiff (or Plaintiffs) should be designated as lead
Plaintiff and which lawyers should lead this litigation. The motions [229, 232, 237] are
taken under advisement and no appearances are necessary on April 23. The motions
appear to be sound in regard to reassignment and consolidation and the Court anticipates
after full review of the supporting papers that it will grant the motions and request that the
Executive Committee reassign the cases, which will then be consolidated with all further
filings made in the lowest numbered of the four, Case No. 20−cv−2071. In the meantime,
the Court requests further briefing as follows; (1) responses to the various requests to be
designated lead or co−lead Plaintiff and lead or co−lead counsel are due by 5/1/2020; (2)
replies in support of requests to be designated lead or co−lead Plaintiff and lead or
co−lead counsel are due by 5/8/2020. These briefs also should address whether a single
consolidated amended complaint should be filed in the four related actions and, if so,
when that amended complaint should be due. The Court will either issue a ruling by mail
on all issues or set the matter for hearing after reviewing the submissions. Mailed
notice(cdh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
Case: 1:19-cv-01339 Document #: 240 Filed: 04/21/20 Page 2 of 2 PageID #:9737

web site at www.ilnd.uscourts.gov.
